Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination filed on 08/13/22 has been received and entered after the decision of affirming the Examiner’s rejections from the Patent Board.  Application No. 16/248,967 of claims 1-20 and 42-48 have been canceled. Claims 21-41 are now pending. 	
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2022 has been entered. 
Response to Amendment
Applicant’s request for continued examination did not overcome the previous, 35 USC 103 rejections.
Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 21-41 have been fully considered but are not persuasive.



Claim Rejections - 35 USC § 112







The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.








Claims 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 21, 27, and 34, the limitation “a brain sensor, wherein said brain sensor is in electrical contact with said user and configured to detect or excite a brain wave stimulus;” and “said private memory is only accessible by said user associated with said first device,” and are not enabled by the specification.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde,
242 U.S. 261, 270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737. 
In this case, the claims are unduly broad because it fails to claim or describe how a brain sensor is in electrical contact with said user and configured to detect or excite a brain wave stimulus, and how private memory is only accessible by said user associated with said first device.  All of the above point in the direction of undue experimentation needed to discover how to make and use the claimed invention.  
Here, the claim and the disclosure fail to provide details in the specification as to how a brain sensor is in electrical contact with said user and configured to detect or excite a brain wave stimulus, and how private memory is only accessible by said user associated with said first device. 
The applicant’s disclosure in the specification paragraph [0022] discloses “private memory drive” which is not claimed in the claims.  Although the elements private memory drive are found as examples or embodiments in the specification, they were not claimed explicitly. Nor were the words that are used in the claims defined in the specification to require these limitations. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms.
The applicant has not provided sufficient direction such as disclosing the functionalities of a brain sensor being electrically connected with a user; the functionalities of the brain sensor being configured to detect or excite a brain wave stimulus; and furthermore, how private memory is only enabled to be accessed by a user associated with a device. 
Therefore, it would not be possible for one of ordinary skill in the art to identify how a brain sensor is in electrical contact with said user and configured to detect or excite a brain wave stimulus, and how private memory is only accessible by said user associated with said first device, due to the lack of disclosure provided by the Applicant in the specification and the claim without undue experimentation.  Thus, the quantity of experimentation required to ascertain how a brain sensor is in electrical contact with said user and configured to detect or excite a brain wave stimulus, and how private memory is only accessible by said user associated with said first device would be excessive.  The Examiner, therefore, concludes that Specification does not enable the claimed elements, as cited above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over Masson (U.S. PGPub 2014/0188311) in view of Wieder (U.S. Patent 8,554,681) and further in view of Hilerio et al. (U.S. PGPub 2008/0244691; hereinafter “Hilerio”).

As per claims 21, 27, and 34, Masson discloses an apparatus comprising: a first device is configured to be worn by a user, said user is associated with said first device, said first device comprising: (See Figs. 2 and 11, para. 45, wherein wearable device is disclosed; as taught by Masson.)
a transducer, said transducer is in contact with said user and is configured to generate a transducer stimulus, wherein said transducer stimulus is sensed by said user of said apparatus; (See Figs. 2 and 11, para. 45, wherein wearable device is disclosed, also See paras. 52 and 55-57, wherein various sensors are disclosed; as taught by Masson.)
a brain sensor wherein said brain sensor is in electrical contact with said user and configured to detect or excite a brain wave stimulus; (See Fig. 2, paras. 45-46, wherein a headgear that interfaces with an EKB and brain-computer interface are disclosed; as taught by Masson.) 
However, Masson fails to disclose a plurality of memories, at least one of said plurality of memories is a private memory, said private memory is only accessible by said user associated with said first device, and at least one of said plurality of memories is a local memory, and said local memory is secured by at least firewall; an additional device, said additional device comprising: a second device, said second device is in communication with said first device, said second device is in communication with the Internet, and said local memory of said first device is configured to be accessible by said Internet via said second device; and a plurality of firewalls, said plurality of firewalls comprising; a first firewall configured to protect said private memory, wherein said first firewall is configured to prevent information stored in said private memory from being accessed by all users, said all users except for said user; a second firewall configured to protect said first firewall and said local memory, wherein said second firewall is configured to function as a first barrier to bar access to said first firewall and said second firewall is configured to prevent access of certain information stored in said local memory; and a third firewall in said additional device, wherein said third firewall is configured to allow access to said additional device by at least one of said all users, said at least one of said all users given such a privilege.
On the other hand, Wieder teaches a plurality of memories, at least one of said plurality of memories is a private memory, (See col. 30, ll 1-9 and col. 38, ll 13-22, wherein databases are disclosed, also See col. 45, ll 1-37 and col. 46, ll 58-67, wherein user devices, storage and memory are disclosed, also See col. 19, ll 44-67, a user’s private history in which “In-order to protect user privacy, user information stored on the network may be stored in an encrypted form for which the storage provider does not hold the decryption keys. Encryption mechanisms may be utilized to keep a user's history private and not accessible to human prying…(analogous to user’s private memory)”; as taught by Wieder.)
said private memory is only accessible by said user associated with said first device, (See col. 19, ll 44-67, wherein user’s private history is disclosed, also See col. 26, ll 57-63, wherein secure private database is disclosed, also See col. 8, ll 16-30, wherein a method of identifying user by unique number associated with the specific user-device in which ““Identifying the Specific User", these may include user-ID/password, biometrics, electronic-IDcards, RFID tags, etc…” is disclosed; as taught by Wieder.)
and at least one of said plurality of memories is a local memory, and said local memory is secured by at least firewall; (See col. 45, ll 1-37 and col. 46, ll 58-67, wherein user devices, storage and local memory are disclosed; as taught by Wieder.)
an additional device, said additional device comprising: a second device, (See col. 45, ll 1-37 and col. 46, ll 58-67, wherein user devices; as taught by Wieder.)
said second device is in communication with said first device, (See col. 46, ll 3-16 and 58-67, wherein interactions and communication between user-devices are disclosed; as taught by Wieder.)
said second device is in communication with the Internet, (See col. 45, ll 9-33, wherein streaming over a network connection (i.e. Internet) to the user device is disclosed; as taught by Wieder.)
and  said local memory of said first device is configured to be accessible by said Internet via said second device; (See col. 45, ll 1-37 and col. 46, ll 58-67, wherein user devices, local memory, and streaming over a network connection (i.e. Internet) to the user device is disclosed are disclosed; as taught by Wieder.)
and a plurality of firewalls, said plurality of firewalls comprising: a first firewall configured to protect said private memory, wherein said first firewall is configured to prevent information stored in said private memory from being accessed by all users, said all users except for said user; (See Fig. 13, col. 19, ll 44-67, wherein user’s private history is disclosed, also See col. 26, ll 38-63, wherein secure private database is disclosed, also See col. 45, ll 35-58 and col. 46, ll 39-46, wherein firewalls are disclosed; as taught by Wieder.)
a second firewall configured to protect said first firewall and said local memory, wherein said second firewall is configured to function as a first barrier to bar access to said first firewall and said second firewall is configured to prevent access of certain information stored in said local memory; (See Fig. 13, col. 19, ll 44-67, wherein user’s private history is disclosed, also See col. 26, ll 38-63, wherein secure private database is disclosed, also See col. 45, ll 35-58 and col. 46, ll 39-46, wherein firewalls are disclosed; as taught by Wieder.)
and a third firewall in said additional device, wherein said third firewall is configured to allow access to said additional device by at least one of said all users, said at least one of said all users given such a privilege. (See Fig. 13, col. 19, ll 44-67, wherein user’s private history is disclosed, also See col. 26, ll 38-63, wherein secure private database is disclosed, also See col. 45, ll 35-58 and col. 46, ll 39-46, wherein firewalls are disclosed; as taught by Wieder.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Wieder teachings in the Masson system. Skilled artisan would have been motivated to incorporate method for providing identified compositions and digital-works to a user taught by Wieder in the Masson system in device assessment on the relationships of input data through a logic based, three-dimensional decision-making algorithm.  In addition, both of the references (Masson and Wieder) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data assessment.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Masson and Wieder fails to disclose memory is secured by at least two firewalls, wherein said firewalls are configured in series.
On the other hand, Hilerio teaches memory is secured by at least two firewalls, wherein said firewalls are configured in series. (See para. 44, wherein firewalls in series is disclosed; as taught by Hilerio.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hilerio teachings in the combination of Masson and Wieder system. Skilled artisan would have been motivated to incorporate method for configuring firewalls in series taught by Hilerio in the combination of Masson and Wieder system in device assessment on the relationships of input data through a logic based, three-dimensional decision-making algorithm.  In addition, both of the references (Masson, Wieder, and Hilerio) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data assessment.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 22, 29 and 37, Masson discloses a switch configured with one or more of the following positions: a disconnect position, said disconnect position physically disconnects a conduction path between at last one memory selected from said plurality of memories and any access port of the first device; (See paras. 54 and 58, wherein various functions of a device are disclosed, also See para. 85, wherein connections of devices are disclosed; as taught by Masson.)
However, Masson fails to disclose an isolate position, said isolate position isolates said plurality of memories from one another; and a first, second and third positions, said positions include privileges that allows said all users to view all, some, or none of the contents of one or more of said pluralities of memories, respectfully.
On the other hand, Wieder teaches an isolate position, said isolate position isolates said plurality of memories from one another; (See col. 30, ll 1-9 and col. 38, ll 13-22, wherein databases are disclosed, also See col. 45, ll 1-37 and col. 46, ll 58-67, wherein user devices, storage and memory are disclosed; as taught by Wieder.)
and a first, second and third positions, said positions include privileges that allows said all users to view all, some, or none of the contents of one or more of said pluralities of memories, respectfully. (See col. 30, ll 1-9 and col. 38, ll 13-22, wherein databases are disclosed, also See Fig. 13, col. 19, ll 44-67, wherein user’s private history is disclosed, also See col. 26, ll 38-63, wherein secure private database is disclosed, also See col. 45, ll 35-58 and col. 46, ll 39-46, wherein firewalls and user devices, storage and memory are disclosed; as taught by Wieder.)
See claims 21, 27 and 34 for motivation above.

As per claims 23, 30 and 38, the combination of Masson, Wieder, and Hilerio further discloses at least one of said plurality of memories is a global memory, said global memory can be accessed by said all users. (See para. 74, wherein software that allow multiple user to interact and share information in which “the software can also include networking programs, which can allow multiple users to interact and share information through, for example, an intranet, internet, private network, or cloud computing system” is disclosed; as taught by Masson.)

As per claims 24, 31 and 39, the combination of Masson, Wieder, and Hilerio further discloses wherein said brain sensor measures or detects electroencephalography (EEG), electrocorticography (ECoG), or single-neuron activity, or said transducer senses or creates sound, vibrations, temperature, movement (MEMS), or light (LED). (See para. 46, wherein brain wave (EEG) readings are disclosed, also See para. 57, wherein motion sensors are disclosed; as taught by Masson.)

As per claims 25, 32 and 40, the combination of Masson, Wieder, and Hilerio further discloses wherein said ‘to be worn can be substituted with: ‘to be embedded in eyeglasses’, ‘to be form fitted to an exterior portion of an ear’, or ‘to be shaped to fit within an ear canal’. (See para. 79, wherein display devices such as, glasses, lenses are disclosed; as taught by Masson.)

As per claims 26, 33 and 41, the combination of Masson, Wieder, and Hilerio further discloses wherein said private memory is encrypted and locked with at least one locking system, such as codes, AES-256 bit encryption, body biometrics [iris print, fingerprint, brain waves, voice control, body odor detection, sweat analysis, or breathing on the memory] or body movements, a physical manipulation of the device, or a combination of any of the previous procedures. (See paras. 42 and 46-47, wherein eye movement, bio-electrical input and brain wave (EEG) readings are disclosed  See para. 57, wherein motion sensors are disclosed; as taught by Masson.)

As per claims 28 and 36, the combination of Masson and Hilerio fails to disclose a plurality of firewalls, said plurality of firewalls comprising: a first firewall configured to protect said private memory, wherein said first firewall is configured to prevent information stored in said private memory from being accessed by all users, said all users except for said user; a second firewall configured to protect said first firewall and said local memory, wherein said second firewall is configured to function as a first barrier to bar access to said first firewall and said second firewall is configured to prevent access of certain information stored in said local memory; and a third firewall in said additional device, wherein said third firewall is configured to allow access to said additional device by at least one of said all users, said at least one of said all users given such a privilege.
On the other hand, Wieder teaches a plurality of firewalls, said plurality of firewalls comprising: a first firewall configured to protect said private memory, wherein said first firewall is configured to prevent information stored in said private memory from being accessed by all users, said all users except for said user; (See Fig. 13, col. 19, ll 44-67, wherein user’s private history is disclosed, also See col. 26, ll 38-63, wherein secure private database is disclosed, also See col. 45, ll 35-58 and col. 46, ll 39-46, wherein firewalls are disclosed; as taught by Wieder.)
a second firewall configured to protect said first firewall and said local memory, wherein said second firewall is configured to function as a first barrier to bar access to said first firewall and said second firewall is configured to prevent access of certain information stored in said local memory; (See Fig. 13, col. 19, ll 44-67, wherein user’s private history is disclosed, also See col. 26, ll 38-63, wherein secure private database is disclosed, also See col. 45, ll 35-58 and col. 46, ll 39-46, wherein firewalls are disclosed; as taught by Wieder.)
and a third firewall in said additional device, wherein said third firewall is configured to allow access to said additional device by at least one of said all users, said at least one of said all users given such a privilege. (See Fig. 13, col. 19, ll 44-67, wherein user’s private history is disclosed, also See col. 26, ll 38-63, wherein secure private database is disclosed, also See col. 45, ll 35-58 and col. 46, ll 39-46, wherein firewalls are disclosed; as taught by Wieder.)
See claims 27 and 34 for motivation above.

As per claim 35, the rejection of claim 34 is hereby incorporated by reference, the combination of Masson and Hilerio fails to disclose an additional device, said additional device comprising: a second device, said second device is in communication with said first device, said second device is in communication with the Internet, and  said local memory of said first device is configured to be accessible by said Internet via said second device.
On the other hand, Wieder teaches an additional device, said additional device comprising: a second device, (See col. 45, ll 1-37 and col. 46, ll 58-67, wherein user devices; as taught by Wieder.)
said second device is in communication with said first device, (See col. 46, ll 3-16 and 58-67, wherein interactions and communication between user-devices are disclosed; as taught by Wieder.)
said second device is in communication with the Internet, (See col. 45, ll 9-33, wherein streaming over a network connection (i.e. Internet) to the user device is disclosed; as taught by Wieder.)
and  said local memory of said first device is configured to be accessible by said Internet via said second device. (See col. 45, ll 1-37 and col. 46, ll 58-67, wherein user devices, local memory, and streaming over a network connection (i.e. Internet) to the user device are disclosed; as taught by Wieder.)
See claim 34 for motivation above.

Conclusion

1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153